Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA,           )
                                       )
               Plaintiff,              )
                                       )
   vs.                                 )      Case No. 14-CV-704-GKF-JFJ
                                       )
   OSAGE WIND, LLC;                    )
   ENEL KANSAS, LLC; and               )
   ENEL GREEN POWER NORTH              )
   AMERICA, INC.,                      )
                                       )
               Defendants.             )




           DEFENDANTS OSAGE WIND, LLC, ENEL KANSAS, LLC, AND
      ENEL GREEN POWER NORTH AMERICA, INC.’S REPLY TO RESPONSE OF
     UNITED STATES TO MOTION FOR JUDGMENT ON THE PLEADINGS ON THE
            UNITED STATES’ FIRST AMENDED COMPLAINT (Dkt. # 128)




   Ryan A. Ray, OBA #22281                 Lynn H. Slade, admitted pro hac vice
   NORMAN WOHLGEMUTH CHANDLER              Sarah M. Stevenson, admitted pro hac vice
   JETER BARNETT & RAY, P.C.               MODRALL, SPERLING, ROEHL,
   2900 Mid-Continent Tower                HARRIS & SISK, P.A.
   401 South Boston Avenue                 Post Office Box 2168
   Tulsa, OK 74103                         Albuquerque, NM 87103-2168
   918-583-7571                            505-848-1800
   918-584-7846 (facsimile)                505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.
   Dated: March 6, 2020
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 2 of 11




          Defendants, Osage Wind, LLC (“Osage Wind”), Enel Kansas, LLC (“Enel Kansas”), and

   Enel Green Power North America, Inc. (“Enel”) (collectively, “Defendants”), respectfully submit

   this Reply to the Response of the United States (“Response”) (Dkt. # 128) to Defendants’ Motion

   for Judgment on the Pleadings on the United States First Amended Complaint (Dkt. # 119). The

   United States’ Response fails to demonstrate (1) a substantive, valid excuse allowing it to

   prosecute claims given the indisputable effect of its decision not to appeal, (2) any basis to

   question the propriety of Rule 12(c) judgment on the pleadings precluding it from prosecuting

   the claims of the First Amended Complaint after it declined to appeal, or (3) any equitable

   considerations barring Defendants from asserting the inescapable consequence of the United

   States’ decision not to appeal. If the action can proceed, it is due solely to the appeal the Osage

   Minerals Council (“OMC”) prosecuted, and only the OMC can now muster standing to proceed.1

   The United States did not timely appeal from the September 30, 2015, final judgment entered

   against it (Dkt. # 44), as required by FED. R. APP. P. 4, and its failure to do so precludes its

   current participation in this case by virtue of the res judicata effect of that judgment.

   I.     THE UNITED STATES’ RESPONSE FAILS TO DEFLECT THE EFFECT OF ITS FAILURE TO
          TIMELY APPEAL

          For reasons that are evident, the United States’ Response develops detailed procedural

   distinctions between cases Defendants advance and the record here, but fails to identify

   rationales arising from the distinctions that relieve the United States of the unquestioned legal

   effect of its failure to appeal. Crucially, the Response fails to cite a single case affirmatively




   1
     See Defendants’ Response in Opposition to the Osage Minerals Council’s (“OMC’s”) Motion
   to Intervene (Dkt. # 118) at 22 (“If intervention is granted, it should be granted only if the United
   States is dismissed as a party and it should be limited to the claims in the Complaint in
   Intervention that are neither barred by the Tenth Circuit’s opinion nor futile.”).


                                                    -2-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 3 of 11




   supporting the United States could decline to appeal and then join the litigation after a successful

   remand mounted by another entity.

          The United States tries to procedurally distinguish Federated Department Stores, Inc. v.

   Moitie, 452 U.S. 394 (1981), because it extended strict res judicata rules to parties who, rather

   than appeal from the federal court’s final judgment against them to the federal court of appeals,

   as other co-parties did, sought to avoid the judgment by filing essentially the same case in state

   court. Id. at 396. It is the United States, not the Defendants, who is “confused” by Moitie. There

   is no suggestion in Moitie, that, if the non-appealing party there had simply sat on the sidelines

   after judgment entered, as the United States did here, rather than seek to proceed in state court, it

   could avoid the res judicata effect of the judgment. To the contrary, the doctrine applies with

   greatest force to a party who declined to appeal the very judgment he later seeks to avoid and

   then simply to rejoin its co-parties in the action on remand. Moitie, underscoring the weight of

   the doctrine, reversed a Ninth Circuit decision holding considerations of “simple justice”

   warranted a res judicata exception for collateral actions, holding, “[t]here is simply no principle

   of law or equity which sanctions the rejection by a federal court of the salutary principles of res

   judicata.” 452 U.S. at 401 (internal quotations and citations omitted). To the contrary, “[p]ublic

   policy dictates there be an end of litigation . . . ” Id. (internal quotations omitted). Moitie has

   been understood as requiring strict adherence to res judicata principles, not as some narrow

   application of an arcane doctrine limited to “collateral attacks,” but to protect the finality of all

   judgments against efforts of any party to avoid them. See Piazza v. Aponte Roque, 909 F.2d 35,

   38 (1st Cir. 1990),

          The United States mounts another detailed procedural attempt to obfuscate the

   significance of res judicata in addressing National Association of Broadcasters v. Federal




                                                   -3-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 4 of 11




   Communications Commission, 554 F.2d 1118 (D.C. Cir. 1976) (“NAB”), an administrative law

   appeal which pre-dated Moitie, but neglects to mention the D.C. Circuit’s express rationale for

   the result: “Since the FCC led petitioners to believe that more timely action on their part was

   unnecessary, the prior possibility of an application to the Fifth Circuit on remand cannot bar the

   present suit.” The D.C. Circuit reiterated that rationale for the NAB decision in barring later

   claims when no such administrative inducement not to appeal was present. In PanAmSat

   Corporation v. Federal Communications Commission, 370 F.3d 1168, 1172 (D.C. Cir. 2004), the

   court rejected PanAm’s reliance on NAB stating:

          PanAmSat's reference to the outcome of National Association of Broadcasters v.
          FCC, 554 F.2d 1118 (D.C.Cir.1976) (“NAB”) is misplaced. NAB permitted
          broadcasters to sue the FCC for refunds after a Supreme Court decision
          invalidated certain aspects of the fee schedule, despite their failure to appeal an
          earlier Fifth Circuit decision upholding the fees. But this court made clear that the
          holding permitting refunds in that particular case was an exception to the general
          rule that those who do not challenge fee assessments waive their right to a refund:

                          [A]ll of the petitioners now before us could have appeared
                  before the Fifth Circuit upon remand of the NCTA case from the
                  Supreme Court to request that the court of appeals consider its
                  decision in Clay Broadcasting regarding the entire 1970 fee
                  schedule, but did not do so. Absent extenuating circumstances, we
                  would normally be inclined to hold that they had thereby waived
                  any further challenge to the fees they were contesting in that
                  action. Id. at 1127 (emphasis added).

           In NAB, we clearly identified those extenuating circumstances: [reciting: “the
           FCC led petitioners to believe more timely action on their part was
           unnecessary.”]

          In that case, the affected parties, unlike PanAmSat, were misled by the
          Commission to believe that the Commission would act on refunds on its own.
          And, in NAB, the court found that the fee regime, unlike the one at issue here,
          required regulated parties “to protest a fee assessment only after payment.” Id.
          Those circumstances are not present here. Absent such circumstances, the normal
          rule applies: PanAmSat was required to raise a timely challenge to the disputed
          orders assessing fees in order to be able to claim a partial refund of fees it paid
          pursuant to those orders.




                                                  -4-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 5 of 11




   The United States can advance no such inducement for its decision not to appeal here. See

   Ackerman v. United States, 343 U.S. 193, 198 (1950) (“Petitioner cannot be relieved of such a

   choice [not to appeal] because hindsight seems to indicate . . . his decision not to appeal was

   probably wrong. There must be an end to litigation someday, and free, calculated, deliberate

   choices are not to be relieved from.”). As the OMC apparently recognized, absent last minute

   action on their part,2 Judge Payne’s judgment would be final as to the United States, and its trust

   beneficiary. The United States advances no basis for avoiding that effect on its continued party

   status here.

           The Response draws another false distinction as to United States v. Lumbermens Mutual

   Casualty Co., Inc., 917 F.2d 654 (1st Cir. 1990). The Response’s contention “the judgment

   against [Lumbermans] was not at issue,” is belied by the text: the court held Lumbermens’

   “failure to cross-appeal makes it inappropriate for us to modify the judgment against it

   notwithstanding the fact that the judgment was based on a legal error.” Instead, choosing to

   quote Lumbermans as stating “precedent exists” for a different ruling, Response at 5, which

   apparently reference older precedent, the United States overlooks Lumbermans followed that

   quotation with reference to the First Circuit’s more “recent” case, which applied a “strict view”

   in reliance on the Supreme Court’s “strictness” in Torres v. Oakland Scavenger Co., 487 U.S.

   312, 318, (1988) (failure to identify one of the plaintiffs in multi-plaintiff action precludes

   omitted plaintiff from participating on remand after reversal on appeal), and Moitie, 452 U.S. at




   2
    The OMC filed its notice of appeal at 7:25 p.m. on November 30, 2015, the sixtieth day after
   entry of judgment. (Dkt. # 49).



                                                  -5-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 6 of 11




   399, n. 4. Lumbermans, 917 F. 2d at 6633; see also United States v. Tippett, 975 F. 2d 713, 719

   (10th Cir. 1992) (following Moitie).

             The Response cites no authority supporting a party in the position of the United States,

   making the litigation decision it must be held to have made, can continue to stand as plaintiff

   following a remand from an appellate decision obtained by appeal of another entity, and

   Defendants’ research indicates there simply is.no such material authority. Dismissal under

   Federal Rule of Civil Procedure 12(c) is required.

         II. THE UNITED STATES’ RESPONSE CONFUSES WHETHER THE COMPLAINT STATES A
               CLAIM WITH THE QUESTION WHICH LITIGANT CAN ADVANCE THE CLAIM. RULE
               12(C) IS THE PROCEDURALLY CORRECT MOTION TO DISMISS THE UNITES STATES
               AS PLAINTIFF IN THIS ACTION.

             The United States fails to recognize that the Tenth Circuit’s conclusion OMC could

   advance the claim it alone prosecuted on appeal in no way addressed or implied the United

   States, which had abandoned its claims by not appealing, could somehow stand as plaintiff on

   remand. The present motion does not argue the First Amended Complaint, if prosecuted by

   OMC, does not state a claim, though Defendants strenuously object to the breadth of claims

   OMC now seeks to inject in its proposed complaint in intervention. 4 However, on its face, given



   3
     The Response’s dissembling procedural digressions about United States v. Rogan, 2012 WL
   1107836 (N.D. Ill. Mar. 29, 2012), and Piazza v. Aponte Roque, 909 F.2d 35 (1st Cir. 1990), are
   equally unrelated to the rationales for the cases. See Rogan, WL 1107836, *3-4 (“[Law firm], as
   a non-appealing party, cannot benefit from the [the] successful appeal. Therefore, to the extent
   [law firm] seeks attorneys' fees from the remaining funds—the funds at issue in the Second
   Turnover Order—it failed to appeal the Second Turnover Order and has thereby waived any
   claim to attorneys' fees from these funds.); Piazza, 909 F.2d at 38 (relying on the Supreme
   Court’s rule applicable when “there are multiple co-defendants, one of whom has successfully
   appealed an erroneous ruling and others who have failed to appeal altogether: . . . [t]he Supreme
   Court summed up the doctrine of res judicata in a sentence: A final judgment on the merits of an
   action precludes the parties or their privies from re-litigating issues that were or could have been
   raised in that action”) (quotation marks and citations omitted).
   4
       See note 1, supra.


                                                   -6-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 7 of 11




   the contents of the pleadings in the Court’s judicially noticeable files in this case reflecting the

   United States did not timely appeal, the United States cannot prevail under any set of facts that

   can be presented under the First Amended Complaint. See Mobley v. McCormick, 40 F.3d 337,

   340 (10th Cir. 1994).

           The Response cites no authority supporting the Motion is not properly presented under

   Rule 12(c). The only temporal limitation of a Rule 12(c) motion is it be brought “early enough

   not to delay trial,” see Fed. R. Civ. P. 12(c); Hughes v. Z, Inc., 2006 WL 290576, at *1 (W.D.

   Okla. Feb. 6, 2006). Delay under Rule 12(c) is not a concern here, where a trial has yet to be

   scheduled. The only procedural limitation is the motion be based “on the pleadings.” Fed. R. Civ.

   P. 12(c). The Motion satisfies that standard as it relies only on the pleadings and orders and the

   docket in this case: the entry of summary judgment (Dkt. # 44), the absence of a timely-filed

   notice of appeal by the United States, and the First Amended Complaint (Dkt. # 20).

   Accordingly, under the Rule 12(b)(6) standards applicable under Rule 12(c), dismissal of the

   United States’ claims under the First Amended Complaint is required.

       III. NEITHER WAIVER NOR ANY EQUITABLE PRINCIPLE COUNSELS DENYING JUDGMENT
              ON THE PLEADINGS.

           The Response fails to support that equitable considerations counsel denying dismissal.

   First, it tries to equate Defendants’ addressing arguments of OMC on appeal and the law of the

   case effect of the Tenth Circuit decision on the breadth of claims OMC may advance with

   acquiescence in the United States’ continued status as party plaintiff. Second, it argues

   Defendants unreasonably delayed filing the current Rule 12(c) Motion. Both are transparent

   efforts to avoid the effect of its litigation decision not to appeal.

           The Defendants’ statement on appeal that the Tenth Circuit’s decision permitting OMC’s

   intervention “allows the OMC to step into the shoes of the United States,” Response, Dkt. # 128



                                                     -7-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 8 of 11




   at 8, in no way implied the United States could still occupy them too, and a suggestion the

   United States be invited to file an amicus curiae brief on the petition for certiorari, see id., cannot

   be viewed as a substantive concession.

          Even farther-fetched is the contention Defendants have waived a Rule 12(c) motion by

   not asserting it earlier. See id.at 9-10 (given “a complaint filed years ago -- . . . this case has been

   considered and decided by the Tenth Circuit and elevated to the Tenth Circuit with a remand to

   this Court. . . .”). Since the United States did not indicate in any way it intended continued

   plaintiff status after remand until the December 11, 2019 Scheduling Conference, at the

   Scheduling Conference Defendants timely made plain then and there they contend the United

   States’ continued participation is barred by its failure to appeal. (Dkt. # 100 at 12-14).

   Accordingly, the United States cannot contend lack of notice of this position supports waiver.

   Defendants’ participation in discovery as the Court ordered, Dkt. # 100 at 21-26, while

   registering repeatedly the same objections to the United States’ participation in every related

   pleading, in no way could support reasonable reliance giving rise to waiver or estoppel.

          More curiously, in the same pages, the United States complains that Defendants made the

   same argument, that failure to appeal bars continued United States participation, in essentially

   every pleading Defendants filed since the Scheduling Conference. See id. at 9 (“Defendants’

   novel theory has been advanced in Defendants’ Motion to Quasc (Dkt. 106), Defendants’

   Response to Plaintiff’s Motion for Leave to File Substituted Second Amended Complaint (Dkt.

   116), and Defendants’ Response to Plaintiff’s Motion to Strike Answer to First Amended

   Complaint (Dkt. 117).”). The United States’ meagre participation in discovery was not induced

   by lack of knowledge of the contention this Motion advances. Further, the exchange of discovery

   between the existing parties demonstrates Defendants’ position that the United States is an




                                                    -8-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 9 of 11




   improper party has in no way “hindered progress,” Response p. 2, of this litigation. Defendants’

   filed the present Motion promptly after the United States’ continued conduct demonstrated it

   intended continued participation.5

          In its customary fashion, the Response cites no authority affirmatively holding procedural

   waiver in any circumstance, and the language it quotes from Exxon Shipping Co. v. Baker, 554

   U.S. 471, 487, n. 6 (2008), addressed an issue raised “13 months after the Phase III verdict.”

   Notwithstanding that seemingly egregious delay, the Court affirmed a Ninth Circuit decision

   declining to hold waiver by procedural delay. Here, the record reflects Defendants’ initial

   assertions the United States had abandoned its party status by not appealing within minutes after

   it first announced its intention to remain as plaintiff, then repeated in a string of pleadings.

   Defendants did not consciously and voluntarily relinquish a known right, as waiver requires

   under standards the Response declines to mention. As stated in American Trucking , “there can

   be no finding of waiver here. Waiver is the conscious and voluntary relinquishment of a known

   right. . . . The relinquishing person must be aware of what he is relinquishing.” (citations

   omitted).

                                              CONCLUSION

          Casually brandishing the “f-word” (“frivolous”), the Response fails to advance a scintilla

   of authority arguably justifying its effort to remain a party after an obviously intentional decision


   5
     In American Trucking Associations, Inc. v. New York State Thruway Auth., 238 F. Supp. 3d
   527, 539 (S.D.N.Y. 2017), aff'd, 886 F.3d 238 (2d Cir. 2018), the court held a Rule 12(c) motion
   timely despite the court had previously entered partial summary judgment on a related claim,
   stating, “Nothing in Rule 12(c) or Rule 12(h)(2) precludes the making of a motion pursuant to
   those rules, even at this advanced (but far from terminal) point in the litigation.” See also
   Valentine Props. Assocs., L.P. v. U.S.. Dep't of Hous. & Urban Dev., 785 F.Supp.2d 357, 370
   (S.D.N.Y. 2011) (“Plaintiffs contend that Defendants waived their failure to state a claim
   arguements . . by virtue of Defendants not presenting them in their prior Rule 12(b)(6) motion.
   However, it is permissible for Defendants to first raise such claims on a Rule 12(c) motion for
   judgment on the pleadings, as they have here.”).


                                                   -9-
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 10 of 11




    not to appeal, which it must have contemplated would terminate the litigation entirely, and

    certainly as to it. The final judgement entered September 15, 2015 is res judicata as to the United

    States. It cannot avail itself of a reversal of that judgment as an excuse to further participate in

    this action.6 The United States’ claims against the Defendants are finally barred, and it may not

    proceed further.

           The United States cannot continue as a plaintiff in this case as it failed to appeal a

    judgment entered in this case against it that is now final as to it as a matter of law. The Court

    should enter judgment on the pleadings dismissing with prejudice all pleadings in the action by

    the United States under Fed. R. Civ. P. 12(c).



                                                  Respectfully submitted,

                                                  /s/ Lynn H. Slade

                                                  Lynn H. Slade
                                                  Sarah M. Stevenson
                                                  MODRALL, SPERLING, ROEHL, HARRIS
                                                  & SISK, P.A.
                                                  Post Office Box 2168
                                                  Albuquerque, NM 87103-2168
                                                  505-848-1800
                                                  505-848-9710 (facsimile)

                                                  -and-

                                                  Ryan A. Ray, OBA # 22281
                                                  NORMAN WOHLGEMUTH CHANDLER
                                                  JETER BARNETT & RAY, P.C.
                                                  2900 Mid-Continent Tower
                                                  401 South Boston Avenue
                                                  Tulsa, OK 74103


    6
      The United States’ proposed Second Amended Complaint, if leave to file it were granted is
    barred equally. It still arises from the common nucleus of operative facts, hence the same “cause
    of action” underlying the First Amended Complaint. See Petromanagement Corp. v. Acme-
    Thomas Joint Venture, 835 F.2d 1329, 1335 (10th Cir. 1988).


                                                     - 10 -
Case 4:14-cv-00704-GKF-JFJ Document 129 Filed in USDC ND/OK on 03/06/20 Page 11 of 11




                                                  918-583-7571
                                                  918-584-7846 (facsimile)

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  OSAGE WIND, LLC, ENEL KANSAS, LLC
                                                  AND ENEL GREEN POWER NORTH
                                                  AMERICA, INC.


                                     CERTIFICATE OF SERVICE

            I hereby certify that on March 6, 2020, I electronically transmitted the attached
    Document to the Clerk of the Court using the ECF System for filing. Based on the electronic
    records currently on file, the Clerk will transmit a notice of electronic filing to the following ECF
    registrants:

    Nolan Fields IV
    Cathryn D. McClanahan
    David McCullough
    Mary Kathryn Nagle
    Wilson Kirk Pipestem
    Abi Laura Fain
    Jeffrey S. Rasmussen

    The following non-ECF registrants have been served via email and First Class U.S. Mail.

    Charles R. Babst, Jr.
    United States Department of the Interior
    Office of the Solicitor
    Tulsa Field Solicitor’s Office
    7906 East 33rd Street
    Tulsa, Oklahoma 74145
    charles.babst@sol.doi.gov



                                                             //s/Lynn H. Slade
                                                             Lynn H. Slade




                                                   - 11 -
